Only one bill of exception appears in the record. Upon original submission it was not considered because of a supposed delay in the filing. It is made to appear that it was in fact filed in time. It is shown by said bill that while giving evidence in his own behalf appellant proposed to testify that he was a contributor to a fund to be used for the enforcement of the game laws. The evidence was rejected on objection by the state. It is insisted by appellant that because the state's case depended on circumstantial evidence the rejected evidence was admissible under the general rule that under such circumstances whatever relevant evidence tends to throw any light upon the matter under investigation is admissible. Appellant did testify to the effect that he had never been charged with a violation of the game law before; that he had hunted deer for seventeen years, and was in favor of the game law and all provisions. It was not a case where appellant admitted doing the acts relied on by the state, but undertook then to explain them in a way consistent with his innocence. He denied doing them at all. His position is that he should have been permitted to introduce the rejected evidence to bolster the denial. We are not inclined to this view. To support its case certainly the state could not have been permitted to show that appellant was known to be a violator of the game law or a contributor to a fund to fight its enforcement. While not directly in point, yet the following cases are thought to support the conclusion announced. Howard v. State,37 Tex. Crim. 494, 36 S.W.2d 475; Weatherspoon v. State, 111 Texas Crim. *Page 501 
Rep., 473, 14 S.W.2d 1038; Vance v. State, 45 Tex. Crim. 434.
The motion for rehearing is overruled.
Overruled.